The following opinion was filed February 10, 1942:
A rehearing is asked because, as is claimed: (1) The opinion is based upon a single item of the stipulated facts contained in captions stating that if the taxpayer is held by the court to have been "a dealer in securities"a stated amount paid as tax should be refunded, and if held not to be such "dealer" an additional tax of a stated amount was due from her.  See captions, ante, p. 510. (2) The opinion erroneously states that the constitutionality of the statute involved is not in issue, and the court failed to pass upon its constitutionality.  See ante, p. 509.
(1) That the court gave to the phrase "dealer in securities" in the caption a broader meaning than did the taxpayer may *Page 513 
be true.  But it does not follow that the court based its decision solely upon its interpretation of the meaning of that term in the caption.  On the contrary it seems clear from the opinion that the court considered the facts relating to the method of the taxpayer's handling of her securities and the extent of the attention she gave to the handling of them.  It is also clear that the court considered that this method and attention did not constitute her one conducting a business as a "dealer in securities," and that one must be such in order to be entitled to exclusion from the emergency tax statute as one who holds property "in the course of his regular trade or business."  This appearing, the decision must stand regardless of what the taxpayer considered the phrase "dealer in securities" in the caption to mean.  What the words of the statute mean is what rules the decision of the point under consideration, not what the phrase in the caption means. What the statute means is a matter of law for the court to determine.
(2) The statement in the opinion that the constitutionality of the statute, sec. 4 (2) of ch. 29, Laws of Sp. Sess. 1931-32, was not involved was based upon the fact that the taxpayer conceded that if she was not engaged in conducting a "trade or business" within the meaning of par. (b) of the statute, she owed an additional tax of $1,000 plus.  If par. (b) were unconstitutional she would not of course be owing any additional tax.  The inference that constitutionality was not involved was aided by the ruling that the statute comprising par. (b) is valid in the Appeal of Van Dyke,217 Wis. 528, 259 N.W. 700, cited in the opinion.  The whole effort of the taxpayer in the Van Dyke Case was to have the emergency tax statute held unconstitutional and every conceivable method of attack was made upon it.  It is true that one basis of attack here made while there made was there not considered because the taxpayer was not in a position to assert it.  Van Dyke Case, p. 546.  The gist of that attack is that, if construed as the taxing authorities contend it should *Page 514 
be, par. (b) is unconstitutional because it would impose a tax on "gross receipts," and only "net receipts" are comprised within "income," as held in Ed. Schuster  Co. v. Henry,218 Wis. 506, 261 N.W. 20.  The receipts involved in theSchuster Case were those of a mercantile business in conducting which expenses were necessarily incurred, and would have to be deducted to get at the income the business yielded.  We do not perceive that in handling her securities the instant taxpayer incurred any expense.  Her "gross receipts" were "net receipts" and therefore "income."  If there were any expenses incidental to her shifting of her securities, the record does not show it.  It rather shows, or at least implies, that any such expenses were deducted, for the "sale price" of her securities is not given but the "proceeds." "Proceeds" means "net proceeds," — that is what is realized after expenses are deducted. 34 Words and Phrases (perm. ed.), 132.
The motion for rehearing is denied without costs.